Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 3, 2019

                                      No. 04-19-00362-CV

                                    Michael NATHANIEL,
                                          Appellant

                                                v.

                  FOSTER MEADOW HOMEOWNERS ASSOCIATION,
                                 Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI10916
                          Honorable Rosie Alvarado, Judge Presiding

                                         ORDER
        On July 1, 2019, the trial court clerk notified this court that the clerk’s record was not
filed when it was originally due because appellant had failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court